Duffie, C.
The plaintiff in error,, a licensed saloon-keeper in the village of Giltner, Hamilton county, was informed against for unlawfully keeping the windows of his saloon obstructed by screens, window curtains, blinds, etc., on the 29th day of July, 1905, and at other and different times. On the trial he was convicted and sentenced to pay a fine of $25 and the costs of prosecution. We do not . care to spend'time in examining the errors assigned by the plaintiff in error. It clearly appears from his own evidence that he was a licensed saloon-keeper; that the front win*779dows of his saloon were provided with window shades which were drawn down so as to obstruct a view through the windows into his saloon in the forenoon of each day-while the sun was shining. His saloon fronted to the east, and his excuse is that his cigar case is in the front part of the saloon and that it was necessary to pull the shades in order to protect his goods. This is no legal excuse. We cannot read into the statute an exception not made by the legislature. The judgment was right according to the defendant’s own showing. The fact that the statute does not provide a minimum punishment for the offense is not an objection.
We recommend an affirmance of the judgment.
Albert and Jackson, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment appealed from is
Affirmed.